33 N.Y.2d 755 (1973)
In the Matter of Salvatore Lo Bello, Respondent,
v.
Arthur McLaughlin, as Fire Commissioner of the City of Mount Vernon, et al., Appellants.
Court of Appeals of the State of New York.
Argued October 17, 1973.
Decided November 14, 1973.
Arthur H. Ellis, Corporation Counsel (John M. Bopp and Gregory P. Young of counsel), for appellants.
David Avstreih for respondents.
Frederick J. Martin and Hugh D. Fyfe for Uniform Fire Fighters Association, Local 107 of International Association of Fire Fighters, AFL-CIO, amicus curiae.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, GABRIELLI, JONES and WACHTLER.
Order affirmed, with costs; no opinion.